IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                               No. 01-30995
                             Summary Calendar



UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

                                  versus

SANDY SMITH, also known as Smitty,

           Defendant-Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 97-CR-50079-4

                             October 2, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      On September 16, 1999, Defendant-Appellant Sandy Smith was

sentenced to sixty months imprisonment and five years supervised

release after having pleaded guilty to 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(iii), possession with intent to distribute over five

grams of cocaine base.       Smith did not file a direct appeal.         On

April 24, 2001, the defendant filed a motion to modify and correct

his   presentence   report   pursuant   to   Federal   Rule   of   Criminal

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Procedure 52(B).1    He now appeals the district court’s denial of

his motion.

     As   the   district   court   found,       Federal   Rule   of   Criminal

Procedure   52(b)   does   not   provide   an    independent     basis   for a

collateral attack on a final judgment.2             Because Smith did not

provide an appropriate basis on which to consider his motion, the

district court lacked jurisdiction over the motion, and we AFFIRM

its denial of relief on this basis.




     1
       Specifically, Smith objected to a two-point enhancement to
his base offense level for possessing a firearm during the
commission of a drug offense. He contended that the facts set out
in the PSR in support of this enhancement were unreliable, and that
therefore the two-point enhancement was plain error.
     2
      United States v. Frady, 456 U.S. 152, 164 (1982) (concluding
that Rule 52(b)’s plain error standard “was intended for use on
direct appeal” and “is out of place when a prisoner launches a
collateral attack against a criminal conviction after society's
legitimate interest in the finality of the judgment has been
perfected by the expiration of the time allowed for direct review
or by the affirmance of the conviction on appeal”).

                                     2